PER CURIAM.
David Zebrowski seeks to appeal the district court’s orders denying his motion filed under Rule 60(b) of the Federal Rules of Civil Procedure and his motion seeking reconsideration. Insofar as Zebrowski raises issues in his Rule 60(b) motion concerning claims raised in his 28 U.S.C. § 2255 (2000) motion, we find Zebrowski did not show extraordinary circumstances warranting granting the Rule 60(b) motion filed approximately three years after the denial of his § 2255 motion. Accordingly, we conclude that Zebrowski has not made a substantial showing of the denial of a constitutional right. We deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2258(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.